—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review two determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
In the two disciplinary hearings at issue, petitioner was found guilty of violating a movement regulation and of creating a disturbance. Petitioner contends that the determinations were not supported by substantial evidence. We disagree. In both proceedings the misbehavior reports were written by eyewitnesses to the incidents. In the first proceeding, the report alone contained sufficient detailed and probative information to support the finding of guilt and in the second proceeding, the report was sufficiently corroborated by the witness’s testimony at the hearing. Petitioner’s contentions concern questions of credibility which were for the Hearing Officer to resolve.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.